

116 S3054 IS: State-based Education Loan Awareness Act 
U.S. Senate
2019-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3054IN THE SENATE OF THE UNITED STATESDecember 16, 2019Ms. Murkowski (for herself, Mr. Reed, and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish that a State-based education loan program is excluded from certain requirements
			 relating to a preferred lender arrangement.
	
 1.Short titleThis Act may be cited as the State-based Education Loan Awareness Act . 2.State-based education loan programsSection 151 of the Higher Education Act of 1965 (20 U.S.C. 1019) is amended—
 (1)in paragraph (8)(B)— (A)in clause (i), by striking or after the semicolon;
 (B)in clause (ii), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:
					
 (iii)arrangements or agreements with respect to education loans made under a State-based education loan program; or
 (iv)arrangements or agreements with respect to education loans funded, insured, or guaranteed by any other Federal agency that is not the Department of Education.; and
 (2)by adding at the end the following:  (10)State-based education loan programThe term State-based education loan program means an education loan program that—
 (A)is provided by a State agency, State authority, or nonprofit organization, separately or jointly; (B)makes loans that are not funded, insured, or guaranteed by the Federal Government;
 (C)is authorized, established, or chartered by State law, or otherwise approved by the State; (D)offers one or more loans for which the interest rate and fees, as calculated in accordance with sections 106 and 107 of the Truth in Lending Act (15 U.S.C. 1605; 1606), are at least as favorable as the interest rate and fees of the Direct PLUS loans authorized under part D of title IV at the time such loan is originated; and
 (E)is available only to a borrower who has been advised by an institution of higher education (as defined under section 102)—
 (i)that the borrower has the opportunity to exhaust eligibility for Federal education loans made under part D of title IV prior to accepting a private education loan; and
 (ii)of the interest rates, fees, and benefits of such Federal education loans, including income-driven repayment options, opportunities for loan forgiveness, forbearance or deferment options, interest subsidies, and tax benefits.. 